Itn   tlJ?   elnitr! $trtrd        @ourt 0t      f?leral       @luirug

    JAMES T. STRUCK,


                                                       N6.   15-788, 15422, l5-831

    UNITEO STATES,




                                       ORDER
       Plq Ee pla nlil James T. Sl.lck has fled three confused and large y incoherenl
compaints n lhis courl. The f.stwas fled on July 27,2015 and the se@nd and thid bolh
were fied on Ju v 29.2015 The relaiionshio benaeen the documents is unclear The fL.st
document is abeled COMPLANT bUI al three are otheMise simbny sryed and
inc ode dislincl and random alegations

       The n6l complaint. €se numbe. 15,788, begins:"Molion Claining back pay as
P.esdenl when Presidents And.ew Johnso., wrl ian C inton mpeached and Oof islands
colld lal in based on historyl I ', Prainl fi rhen sbres
       Jsnes   T Slruck makes a claim for three monrhs back Dav as Preside.r ol
       Uniled Stales as lhe mpeachmenl clalse says remova on impeachment
       tor. and conviclion' where imDeachmert is seoarale from onvction both
       remove lhe pfesidenl There was no 25th amendnenl specitylng a Vice
       President replace Andrew Johnson. so lhree honths of back pay mghl be


 n slbsequent paragraphs, plarntif makes a number oi additionalstaremenrs including
thal he had a patenl €lled Vice Presideot Special Prosecutor Honeymoon Vacalon
thal A beri Gore wou d have a s nilar clam lo his owni How does Arlicle 1 . Secl oo    I
Inieract wiih the 25th Amendnenl, lhal inventoB have ghis to hventions but lhe 25lh
says a VP replaes a Presidenl?' and SV rhe way I admit there s some cha.e ou.
rslands rke Hawaii, Vrgin lslands, Ma.hanan. Guam could fallh as Helike n Giee@
Atlantrs Garden of Eden in the Pe6ian Glll and Bora near GEee histoncav lell . "
Plaintifi appeaE to requesr a refredy ot 5100,000 00, ending the documenl with the

IA I g.amfralical and other errors as wer as emphasls, are as they appear in the orig nal
doclmenls tiled bv Dlainlifi
statemenl: ANDREW JOHNSON WAS REMOVED FOR                          3
                                                              I\,IONTHS US
P R   ESTDENTS 2002-2003 MAKE $400     000 1/4thAYEARtS$100000OFPAY
       The second compla nt, case nomber 1 5-831 . beg ns JUR SO CTION - THEFT
FINANCIAL EXPLO TATION ARTCLE 1 SECTON 8. TITLE VI, AOEA ADA
DISCRIIMINAT ONll'The documenl conrinles Below rs a ist olsome ollhe NASA or
mrlfiary progiams I have been behnd, leading lo the proposal lor beneiiis, pay
compensalron of pensions for NASA or olher nilitary conlracloB who might not have
beiefls or pay now[.]" Painlifi lhen lists 41 items ncluding: "Earth House progbm lo
proled eanh t om asleroids" 'co laboGlron wlh Soviets was 1991 bner by me lo Bush
Presrdent": "Bombs thal do not ham anyone"i 'Noah s Ark mission' : Deep lmpacl was a
l995unsoliciledg.anrbyme''Vocanodetaynreenlryin200S':and launch risks 2009
fasl shunb alnch coud be olt ol conlro ouEklv' The lsl conlinles with simrar
Incohereni and unrelaled slalements Plainlift ends lhe doolmenl wilh lhe slatemenl
'Financialcompensation requested!l BOEINc GETS $27+ BILLION, SO OEMANOING
JUDGEI\4ENT OF $I,250 OOO S1 BILLlON

      The thrd complaint, case nLnber 1 5 822 begrns: Motion Conpensation for Doing
Woft of U S Rep.esenlative by Visiling House when No one was lhere, Tr angle Soolh,
Dolbe Solar Sy$lem Discovery, Pluto Removalfrom Oictionaries Drscoveryl.l" Pa.iifi
then lsts a se es oi paragraphs wth ittle or no appa€nt cornection to each olher,

        'IVISITED HOUSE OF REPRESENTATIVES AT CONGRESS JULY 2OO1
        ANO NQ!!E WAS THERE W|ILE ARTTCLE 1, SECTTON 5. CLATJSE 4
        SAYS CONGRESS IS NOT SIJPPOSEO TOADJOURN FOR 1\'ORE THAN
        3 DAYS WI']EREFORE IWAS OOING REPRESENTATIVE JOS OWEO
        $150 OOO BACK PAY SEE LAWS HAVE CONTRIBUTED TO'

Esewhere in lhe document plaintilf lsts ten legsalive ntialives'he alegedly
'contbutedto, ncluding: Looking more for aslefods egislaton of lhe 1990s'i
'Extension of lhe START Treaty negor ations in 2009'i Un lateral Pea€ Congresses,
haginary Pea@ Congresses, Symbo ic Acr on. Asrronom €lProblems ro brng rhe world
togelher .ecenlly': and the lnlernationa League ot Naliors and End oi Wond Wa. I in
versarles T.eaty lo be ralified'Oiher paragraphs in the documenl drsclss wodd
geography, lhe removal of PlLto irom the dictionary defntion oi a planet, and plainliffs
aleged d scoveryof ltlhe DoLbLe solar syslem ,


, The cleA ol lhe
                Un 1ed Srares Coud ol Fede6 C am has infomed the coln lhar its
off6e     €@ived numerols emails from the pa ntifi overthe past nro weeks. wheren
        a so
pa.tft cams !nde. the 20th Amendment to the United States Constitutio., to have
been P.esdenl Lyndon Johnson sVice Pregidentlrom November23 1963 io November
8, 1964 and demands 5100.00000 r compensation Eventualy, the cerks offce was
                                           2
       Under the Tucker Act, 28 U.s c S 1491(a)(1) lhe Coun ot Federal Claims has
jursdiclion over cams asainsr the Unted Stales (1) tounded on an express or impled
contracl wth lhe Uniled Stales (2) seeking a relund lrcm a pfio. paymeni made to lhe
governmenl, or(3) based onfedefa considutional, stalllory orregoatory lawmandalng
compensation by the redea gove.nme.t for damag* suslaoed Sec Unded Stales v
N3!eiqNe[q,556 U s 287. 290 (2009) Theobjectionlhatafedera co!nbckssubiecr
malter jlr sdict on may be raised by a courl on its own ntialve. al any slage in
thelilgalion Arbauoh v Y&HCorp 546US 500,506 (2006).
        Vewed gene.ously and tryhg ro dsceh any coherent meanrg to paintiffs
compaints, pla ntiff appears to allege lhal he is owed compensalion f@m lhe Uniled
Stales of America on th€e grounds: in case numbe. 15 788. lor back pay he earned
seNing as Presdentofthe Unlled Slales anerthe rmpeachmenls ofPresidenls Johnson
and/or Clinton, u.derlhe 25lh Amendme.t and/orArl c e l. Seclion I ollhe Uniled Slales
Consllution . ese nomber 15-831. for ceating a large number of miilary and NASA
programs, on lhe grolnds oi lhell a.d fnancial exp o iation and, appaiently. lnder
Article l, Secl on 8 oi the Uniled States Constirurio., Title Vll of lhe Civi Rghls Act ol
1964. the Age Disdim nalion in EmploymentAct of 1967 (ADEA) and rheAmericans w h
D sab lities Act (AOA) and in case number 15-822 for back pay he eamed seruing as a
member oi Congress in J uly 2001 due lo the House ot Repfesentatives al eged violation
of Arr cle I, secl on 5, c ause 4 ot rhe uniied sbtes consriruron Ahholgh plainrifs
claims are non-sensi€|. n add tion the coud lecks rurisdiclon lo heaf them. The coun
lacks jurisdiction to hearlhe clams In case nunbers 15-788and l5-822 becaoseneilher
the 25th Amendment wh ch d6cusses oresidentalsuccession norArlicle i. Seclion L
which lisls lh€ poweE oi Co.qress no. Art cLe I Section 5, Crause 4. which stales
"Nerther House, d!.ing the session ol Congress shall. wthoul lhe @nsenl oithe olher,
adjouniormorelhan ihree days no.to anyolher p acerha. rhat nwhich the nro Holses
sha| be sining, can lanly be nreDreted as mandatinq compensation by rhe FedeE
Govehment Uniled Stales v Navaio Narion 556 U S at 290 (quoting !h!!9!Lgta!9sf4
Tesian,424 US 392,400(1976) rhe coun aso lacks luisdrcto. to hear plantifs
claims In €se number I 5-831 because plaint ff has .ot p ed that he s entit ed to rel ef
under any of the alegedly tuisdiclonalslaiutes he ciles n suppod of his allegations.
Roberls v Unted Siates,745 F 3d 1158, 1162(Fed C..2014) ('lTo be jlnsdicl onal,l
the statule and regllatbns must be money,mandatng as 1o lhe cass ol which painiifi
crarms to be a member. (c lrng Casa de Cambp Comd v S A deCV v Uniled States.
291 F 3d 1356. 1361 (Fed.   C..2002)) Finally,lhecourlmusttakejudcalnolicelhall,4r

forced to block al emails coming from lhe p a.nft Ao emaillo the cleft s off ce is nol a
comp a nt f led w th lhe courl Sge RC FC 3 The colrr nores. however thal eve. had this
afgument been made o a prope y filed complainl, il would lai for the same reasons
slaled below for plainliffs other claims. as the 20lh Afiendment ls not money-mandating.
Addilonally.lhe counbkeslud ca ootce otthe lact that pantiftis noi now, nor has he
evarbAel ihevi@ Presdent oflhe unrred srares olAmerra
Slruck is not now, nor has he ever been. rhe Presidenl of lhe United Slates of Amerca,
lhe Vce Pesident oI lhe United Slales, or a member of Congress. Nor is lhere any
evidence thal he has perfomed any ol lhe rasks he alleges he perfomed lo entille hih
lo comDensallon. whatsoevef 3

       Along wilh ils Ju y I 5, 201 5 comp a nt plainl'lf fled an al eged aPPLICATION TO
PROCEED lN FORMA PAUPERIS As pad oi his a leged appicalion. paniifi ncluded
an AFF IOAVIT OF ASSETS,' lisl ng a n umber ol deas that were a legedly sto en fron
him such as CTY OF CHICAGO. BUSH AOMINISTRATON STOLE IDEA ABOUT
SATELLITES TO STOP GUN CR MES AND STOP D.C SNIPER 'along wilhthankyou
lellels lrom Presidenls Cinton and Obama Allholqh lhe couft has serous doubls
whelherpanllrs AFF|DAV|T satisiies lhe requiremenls oi 28 U S C S1915(axl)for
j! !!!!? rauoer s slalls. of is faclua ly based al al lhe issue s moot because. as
discussed above. his three comp a nls are being dismissedforLackofturisdiction. SCe 28
U S C S 1915(eX2) ( Noh"ilhslanding anylling fee, orany podion thereot thal may have
been oaid. thecounshal disniss lhe case at anv time f lhe cou rl determ nes      that    lhe
acl on or appeal       s irvo ous or na  icious      or lais lo slate a claim on which re iei
may be granted ).


J The @!d aso noles lhat, even were j!.sdEron to exsi tor any of plaintiifs claihs
which is nol lhe €se. most. if nol al of parntiffs claims would be baned uderlhe six
year slalule of lihnatuns lof bn.ging clalms In lh6 court 28 U.S.C S 2501 (2012) ('Every
clam olwhichthe lJnrted Slales Coud ol Federa Claims hasJunsdiclion shallbe barred
lnress the pet tion lhereon s ii ed w thin six years after such claim nlsl accrues ) The
impeachments ot Presidenls Johnson and Clolon look pla@ in 1868 and 1998
respectivey, alof plaintitrs aleged milrtary and NASA innovations forwhrch he gives a
dale took place in 2009 or belore and h s alleged vsit to lhe Hoose of Representaiives

! A number ol couns have reviewed lhe words of 28 U.S.C 1915(a)(r), resardins
                                                       S                      i!
&It4? p4!pC!S applcalons by nonp soner liiiganls in federal courts and have
concuded thatCongress d d not inlend lof non-prsonerslo be bared from being ablelo
proceed D 19!49 oauoe.is in federalcouft Sge 99, Flovd v. Uniled States PoslalSeru,
1 05 F 3d 274, 275-76 (6lh C r ). !eI! deltcd (6th Cir. 1 997)i schaoene v United states

37 Fed. Cl.661 663(1S97)(findngthat(wasnotihenrenrofConqresstoeliminaterhe
i!&!4eoauoe.srghlofaccessloiederalco!.rsolelgbe, ndigent non,prisone6)
Apleal dlsm ssed 152 F 3d 947 (Fed Ctr 1 998)i lCe elsg In re Pnson Lil oatron Relorm
A9l 105F.3dr131 1134(6thCtr 1997) (d scussing how to administer i! !b@4 oauoerls
nghls lo a non'p soner.lherebyacknowedgngtherghtsofnoi-prisoiersloappyfori!
!9@e paloeds statls) Leo.ard v. Lacv.88 F3d r81. 183(2dCr. 1996) (using sic'
rolownqtheword prisone.' in 28 U S C S 1915(aX1) seemingtyto indi€te thal lhe use
of thal word was too narow): smnh v unred siaies,113 Fed cl 24r,243(2013):Poweu
v Hoover, 956 F. Supp 564,566(MO Pa 1997)(hodinqthata"taieadingoftheenine
        Over the course ol ihree days, plaintfiiiled three complaints !n lh s courl thal we€
not only completely lrivo ous but also, neveryderail, detached lrom re.lily. Addilonally,
overlhe pasln oweeks, palntifihas harassed lhe clerk's oflice wilh multiple ernalslhat
were equal y detached lrom reality The colrl also notes thal d ue to his hislory of frivolols
flings. the United St6t* Court ofAppealsfor the Seventh Cncuit has barred plainlifilrom
nling any documents in the lederalcouns ollhe Sevenlh Cncuit unlilhe pays a $500 00
nne. SCC Sttuck v Cook Ctv Pub. Guadian & Privare Nu6inq Home, No 09-2533 (7lh
Cn tibd July 21 , 2009) Thereiore, becaus€ plainliff has now nled more lhan lh€e cilil
aclions in lederalcourts which have been dismissed asfrivolous, plaintili is bsred lrom
nling any fulu€ complaints D &!EA pauoeris plBuanr to 28 U.S.C S 1915

       Plantifs lhree complainrs case numbers 15,788             15 822 and 15-831 are
lherefore OISMISSED. with Dreild ce. Becaose olainl ff has ii ed more thao lhree c vil
acl ons in ledera .oLrl thal have been dismissed as t ivolous. plainlfirs barcd lrom liling
any fulure compaints j! !9!o? oaloers pursuant lo 28          usc     s 1915 ln this coori.
[4o€ove., any fltlre f]ings by pantiff shalnot be fied by the clerks oifce without
app.ovallo ensure no iLrlher frivo ous cases a.e liled by plaLnlfi n this coud The clsrk
shall enter JUOGMENT consislent w th this oder, and, accordingly shall €ject any t!t!re
comp aints fied by this pla ntifiwithoutthe Eqlisire lilrng fee. and without pr or €pproval

       II   IS SO OROERED.


                                                          MARIAN BLANK HORN




section [28 U S.C. S 1915(a)(1)lis that it is not timited lo prisoner suils'). Morcover,28
U S C S 1915(aX1) €re6 to both "peBon' and 'p.isoner.' The mrd "peBon'is used
lh@ limes in lhe subseciion, whil€ lhe     ed     pisone." is ued only on@. This courl
lhersrore ri.ds thal the single use oilhe word pisoner" in lhe language of 28 U S C. S
 1 91 5(a)(1) was nol inrended lo e iminale a non-prisonef lrom pro@eding n leneEl coln

!! Ig!tre pauperis. provided lhatlhe civllitigsnt can demo.saate approprat€ n€sd Any
olher inleFrelation is nconsisleni w th the statutory scheme of 28 U S C S 1 915,